DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9,  10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(20) as being anticipated by Kayhan et al. (hereinafter referred to as “Kayhan”, US 10,693,702).
As to claims 1 and 13, Kayhan teaches a transmitting method and device (abstract) using two-dimensional symbol constellations (Figs. 2 and 4, col. 9, lines 35-44), wherein the transmitting device comprises: a memory comprising instructions (col. 3, lines 14-23, col. 6, lines 3-15, col. 9, lines 1-15); and a processor coupled to the memory and configured to execute the instructions to cause the transmitting (Fig. 2, col. 3, lines 14-23, col. 9, lines 1-15) device to: obtain a message to be transmitted (Fig. 2, col. 9, lines 1-15); map the message onto a two-dimensional (Figs. 2 and 4, col. 9, lines 1-15 and 35-44) 2^n symbol constellation to obtain a sequence of discrete constellation symbols (Fig. 2, symbols/points), wherein n is an odd number not less than 3 (col. 7, lines 17-27, m>3), wherein the two-dimensional 2"-symbol constellation comprises 2" points arranged along perimeters of q concentric squares, and wherein q is a positive integer (Fig. 2, square(s), col. 4, lines 16-34, C concentric squares); and transmit the discrete constellation symbols (Figs. 2 and 4, transmission means 14, col. 9, lines 1-15).
As to claims 9 and 12, Kayhan further teaches performing a Gray mapping to map the message onto the 2-d  symbol constellation (col. 11, lines 4-13).
As to claim 10, Kayhan teaches a receiving device using two-dimensional symbol constellations, wherein the receiving device comprises: a memory comprising instructions (col. 3, lines 14-38, col. 5, lines 41-44, col. 6, lines 3-15); and a processor coupled to the memory and configured to execute the instructions (col. 3, lines 14-38) to cause the receiving device to: receive a sequence of noisy discrete constellation symbols (col. 5, lines 41-44); and demap the sequence of noisy discrete constellation symbols (col. 5, lines 44-67, claim 15) to output data using a two-dimensional 2"-symbol constellation, wherein n is an odd number not less than 3, wherein the two-dimensional 2"-symbol constellation comprises 2" points arranged along perimeters of q concentric squares, wherein points in each concentric square of the q concentric squares are uniformly spaced along the perimeters and four points are located at corners of the concentric squares, and wherein q is a positive integer (Fig. 2, col. 4, lines 16-34, C concentric squares).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayhan in view of Du et al. (hereinafter referred to as “Du”, CN 101867437, English translation).
As to claims 4 and 16, Kayhan further teaches that first pairs of sides of the q concentric squares are parallel to an I axis, and second pairs of the sides of the q concentric squares are parallel to a Q axis (Fig. 2, square sides parallel to I axis and Q axis), wherein a center of the squares coincides with an origin of an in-phase-quadrature (I-Q) plane (Fig. 2, center of (I-Q) plane and squares coincide).
Kayhan does not expressly teach that a side of an i-th square has length Li with Li<L2<...<Lq, wherein the i-th square contains 4-Ni points, wherein Ni is an integer, and wherein N1 N2 ... Nq.
Du further teaches that first pairs of sides of the q concentric squares are parallel to an I axis, and second pairs of the sides of the q concentric squares are parallel to a Q axis (Fig. 10, square sides parallel to I axis and Q axis), wherein a center of the squares coincides with an origin of an in-phase-quadrature (I-Q) plane (Fig. 10, center of (I-Q) plane and squares coincide), wherein a side of an i-th square has length Li with Li<L2<...<Lq (Fig. 10, side of at least one of the three squares has a length), wherein the i-th square contains 4-Ni points, wherein Ni is an integer, and wherein Ni N2 ... Nq (Fig. 10, the smallest square has 4 points, the second smallest square has 16 points, and the largest square has 32 points).
It would have been obvious to one of ordinary skill in the art that a side of an i-th square has length Li with Li<L2<...<Lq, wherein the i-th square contains 4-Ni points, wherein Ni is an integer, and wherein N1 N2 ... Nq in order to improve the effect of transmission signals mapping.

Claims 2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayhan in view of Bench et al. (hereinafter referred to as “Bench”, US 2017/0237598).
As to claims 2 and 14, Kayhan further teaches transmitting the signal to a receiving device (Fig. 2, col. 9, lines 1-15).
Kayhan does not expressly teach converting the sequence of discrete constellation symbols to a signal matched to a transmission channel.
Bench further teaches a transmitting device that converts the sequence of discrete constellation symbols (Fig. 10, symbols/points) to a signal matched (or suited) to a transmission channel (Fig. 4, elements 339 and 340, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art to convert the sequence of discrete constellation symbols to a signal matched to a transmission channel in order to prepare the modulated signal to be transmitted to a receiver.
As to claim 11, Kayhan further teaches receiving a signal from a transmitting device (Figs. 2 and 4, claims 13 and 15).
Kayhan does not expressly teach converting the signal to the sequence of noisy discrete constellation symbols.
	Bench further teaches converting the signal to the sequence of noisy discrete constellation symbols (Fig. 4, elements 344 and 351, paragraph [0093]).
	It would have been obvious to one of ordinary skill in the art to convert  the signal to the sequence of noisy discrete constellation symbols in order to prepare the received signal for noise cancellation, demapping/demodulation, decoding, and so forth.

	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayhan in view of Clevorn (US 2013/0127558).
	As to claims 21 and 22, Kayhan does not expressly teach that the signal is a bandpass signal.
	Clevorn further teaches that the signal is a bandpass signal (paragraphs [0034] and [0035]).
	It would have been obvious to one of ordinary skill in the art to perform bandpass filtering on the signal to be transmitted from a transmitter and received at a receiver in order to avoid harmonic distortion and periodic spectrum.
	
Allowable Subject Matter
Claims 3, 5-8, 17-19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632